Citation Nr: 0400547	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back 
disability.

4. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from July 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).

In September 2002, a hearing was held at the RO before a 
local hearing officer.  A transcript of the hearing is of 
record.

For the reasons outlined below, this appeal REMANDED in part 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.

 
FINDINGS OF FACT

1. Any current low back disability is not shown to be related 
to service or to any in-service occurrence or event.

2. Service connection for depression was denied by the RO in 
August 1996, with notice in that same month; the veteran did 
not timely disagree with that rating.

3. Evidence associated with the claims file since the August 
1996 rating decision that denied a claim of entitlement to 
service connection for depression does not raise a reasonable 
possibility of substantiating that claim.




CONCLUSIONS OF LAW

1. A low back disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.326 (2003).

2. The August 1996 rating decision denying entitlement to 
service connection for depression is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 
(2003).

3. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issues on appeal in this decision, have been 
accomplished.

The Board also finds that a February 2002 letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In that letter, the RO notified the 
veteran of the information and evidence needed to establish 
service connection; and requested that he provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  The appellant stated that 
he had no additional evidence to present.

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).

B. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

C. New and Material Evidence

With respect to previously disallowed claims, "[n]othing in 
(38 U.S.C.A. § 5103A) shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in (38 U.S.C.A. § 5108)."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Therefore, the VCAA did not modify the 
requirement that a previously denied claim may only be 
reopened and readjudicated if new and material evidence has 
been submitted.  Thus, it is necessary that the claim of 
entitlement to service connection for depression initially be 
reviewed for whether new and material evidence is of record 
to reopen the claim.  If such evidence has been presented, 
the claim will be reopened, and any required development 
would be undertaken.  Elkins v. West, 12 Vet. App. 209 
(1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.1103 (2003).

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

D. Analysis

I. Entitlement to service connection for a low back 
disability

In April 1978, the veteran reported having a backache with no 
known injury.  The backache reportedly had onset gradually 
since service entry.  Physical examination revealed no 
physical findings and a full range of motion.  The impression 
was a mild sprain of questionable etiology.

In August 1980, the veteran complained of lower back pain 
over the prior two days.  He suggested that he may have 
injured his back lifting weights.  Physical examination 
revealed a full range of motion, with some pain with 
hyperflexion, heal to toe strength intact, normal gait and no 
muscle spasm.  A pertinent diagnosis was not offered.

At the veteran's May 1981 discharge examination his spine was 
clinically evaluated as normal.

In June 1995, the veteran was seen by Richard McCain, M.D.  
He reported injuring his back in 1995 while trying to subdue 
an individual at his workplace.  Physical examination 
resulted in a pertinent diagnosis of a bulging lumbar disc.  
A nexus opinion linking a back disorder to service was not 
offered.

Reports dated in July and August 1995 from Billy Lance, M.D., 
show that the veteran was seen for low back discomfort 
following a work related injury.  Examinations revealed 
palpable pain in the left lower back area.  Straight leg 
raising was negative and toe touch and squats were within 
normal limits.   The assessment was physical and emotional 
stress from job related injuries.

VA treatment reports and private treatment records from 
January to May 1996 show that the veteran was treated for and 
complained of low back pain.  The diagnosis in February 1996 
was lumbosacral degenerative joint disease with L5-S1 
radiculopathy.  

Private medical reports from December 1996 to May 1998 show 
that the veteran reported problems with standing, walking, 
bending, kneeling, lifting and driving.  He reported that he 
could not sit for long periods of time and experienced 
problems climbing and with his balance.  

A May 1998 report prepared by Cynthia Grimley, M.S., noted 
that the veteran's jobs in the Navy involved intense labor. 

A May 1998 vocational rehabilitation report prepared by the 
University of South Carolina School of Medicine noted a 
history of a low back injury in June 1995 while working as a 
correctional officer.  The examiner did not link any 
diagnosed back disorder to the veteran's active duty service. 

A June 1998 private medical report showed that according to 
the veteran's psychiatric, psychological, orthopedic and 
medical records he sustained, in pertinent part, a severe 
work injury to his lower back when he was attacked/assaulted 
while working as a correctional officer.  The pertinent 
diagnoses were bulging lumbar disk/moderate degenerative disc 
disease of L5-S1, arthritic type symptoms in the lower back, 
and a chronic pain disorder.

At a September 2002 hearing at the RO, the veteran testified 
that between approximately 1978 to 1980 he worked on the 
flight deck on the USS Forrestal as a chalk and chain person 
where he had to chalk and chain jets down.  He reported that 
hauling chains and frequent bending caused lower back pain.  
The veteran stated that it was around 1995 that he first 
received treatment for his back and that he was never treated 
in the military because he just dealt with it.  

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's current low back disability is related to 
service.  The entrance and separation examinations are 
negative with the May 1981 separation examination being 
entirely negative for findings, complaints or diagnoses of a 
low back disability.  While the appellant was treated in-
service for complaints of back pain, a chronic back disorder 
was not diagnosed in-service or at separation, and no 
examiner has linked any current back disorder to service.  
Indeed, the first evidence of chronic back pathology dates 
from 1995.  A June 1998 private medical report shows that in 
June 1995, the veteran sustained a severe post service low 
back injury when he was attacked/assaulted while working as a 
correctional officer.  Therefore, the preponderance of the 
evidence is against finding an etiological or causal 
relationship between the veteran's current complaints and any 
in-service incident, his contentions to the contrary 
notwithstanding.  

Therefore, to summarize, while some records show the veteran 
had acute back pain in service, there is no competent medical 
evidence relating any current low back disability 
specifically to his service, and the veteran's self reported 
history of chronicity cannot be considered competent medical 
evidence of a nexus.  Simply put, the veteran's contentions 
do not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (As a lay person, the veteran lacks 
the medical expertise to offer competent opinions as to the 
existence of the disability, as well as to medical causation 
of any current disability.)  Therefore, there is no 
competent, credible medical evidence in the record to show a 
connection between the veteran's current back disability and 
service.  As such, the preponderance of the evidence is 
against the claim for service connection a low back 
disability.  


II. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression 

The record available to the rating board in August 1996 
included the veteran's service medical records.  They reveal 
that in May 1978 the appellant was referred for a psychiatric 
consultation because he complained of chronic anxiety, 
shyness and fear of closed spaces.  A mental status 
examination was entirely within normal limits.  The 
impression was no significant evidence of psychiatric 
illness.  The examiner stated that he thought that the 
veteran's chronic anxiety and his lack of confidence were a 
result of a problematic relationship with his parents.  The 
diagnosis was no evidence of psychiatric illness. 

Private clinical records from 1995 prepared by Dr. Lance note 
that the appellant was worried about his job.  The assessment 
included emotional stress from a job related injury.  

Also available in August 1996 were VA treatment reports from 
January to May 1996.  They show that the veteran was treated 
for depression.  A treatment report of January 1996 shows 
that the veteran complained of having panic attacks and said 
that this made him unable to perform even the simplest of 
tasks.  There was no suicidal or homicidal ideation and the 
veteran was not psychotic or organic. The diagnosis was 
posttraumatic stress disorder, not combat related. 

Private medical records from 1996 show that the veteran 
complained of depression.  The veteran reported his mood as 
being anxious and depressed and acknowledged that he was 
irritable and withdrawn most of the times.  The veteran 
denied suicidal ideation at present but he acknowledged that 
several months ago he was hospitalized in response to serious 
suicidal thoughts.  The diagnosis in January 1996 was post 
traumatic stress disorder following a work related injury 
dealing with a juvenile offender.

A psychological evaluation of February 1996 showed that the 
veteran complained of suicide and homicide ideation and was 
rated on a Likert-type scale and his symptoms in severity at 
5 or higher was the following: somatic focus (7), anger (7), 
anxiety (7), headaches (6), depression (6), 
suicidal/homicidal 
ideation (6), nightmares (6), paranoia (5), guilt (5) and 
flashbacks (5).  The diagnostic impression was that the 
veteran's mood disturbance warranted an Axis I diagnosis of 
depression, and that his distinctive depressive episodes 
warranted a diagnosis of major depressive disorder.  Other 
diagnoses included generalized anxiety disorder, adjustment 
disorder with mixed anxiety and depressed mood, and avoidant, 
passive-aggressive and paranoid personality disorders.  While 
the veteran reported symptoms of a psychiatric nature, the 
examiners did not link any diagnosis to his active duty 
service. 

By rating action of August 1996, service connection for 
depression was denied as there was nothing in the record 
linking depression to the veteran's military service.  
Further, there was no "significant evidence" of psychiatric 
illness in the veteran's records, or within one year of 
separation from service.  There was notice to the veteran of 
this rating action in August 1996.  A notice of disagreement 
with that rating was not filed.  This rating action is the 
last final prior decision on this issue.

Since then, a May 1998 vocational rehabilitation report has 
been prepared by the University of South Carolina School of 
Medicine.  It noted a history of psychological trauma 
involving depression and post traumatic stress disorder after 
being assaulted on the job in June 1995.  The veteran's self 
reported prior psychological history included suicidal 
thoughts at age 13, during his early 20's, and when he was 31 
years old.  The examiner did not link any diagnosed 
psychiatric disorder to the veteran's active duty service.

A private medical report of June 1998 showed that according 
to the veteran's psychiatric, psychological, orthopedic and 
medical records he sustained a severe, work related, 
psychologically traumatic injury in June 1995 when he was 
attacked/assaulted while working as a correctional officer.  
The diagnoses were depression, posttraumatic stress disorder, 
generalized anxiety disorder, and problems coping and dealing 
with stress.

At a September 2002 hearing at the RO, the veteran testified 
that he currently had depression and that a doctor and nurse 
practitioner saw him back in 1984 or 1985 for anxiety and 
depression and chronic depression.  The veteran also reported 
that he was depressed once he got out of boot camp.  He 
claimed that he was susceptible to getting real depressed and 
getting suicidal and that it did not help when he didn't get 
his A school and was transferred to Cecil Field.  The veteran 
claimed that he attempted suicide once in the military but 
the only thing that was done was that he was sent to the 
chaplain.  The veteran also testified that he did not know of 
any doctors having diagnosed depression in his case while in 
the military.

Evidence received subsequent to the August 1996 rating action 
are private medical records from June 1995 to June 1998 and 
VA treatment records from January 1996 to August 1999, that 
show the veteran was treated for depression.

The evidence received subsequent to the August 1996 RO 
decision is cumulative or redundant of evidence previously of 
record as it continues to show that while the veteran is 
diagnosed with depression, he did not have depression in 
service or a compensably disabling psychosis within one year 
of separation of service.  Further, there remains no 
competent evidence linking depression to the appellant's 
active duty service.  As such, new and material evidence has 
not been presented.

To the extent that the veteran contends that he has a 
disability that was incurred or aggravated during service, 
such statements, being in effect lay speculation on medical 
issues involving the presence or etiology of a disability, 
are not competent evidence and, therefore, are not new and 
material.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
depression.  Accordingly, the application to reopen this 
claim is denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for depression, 
and the appeal is denied.


REMAND

A review of available service personnel and medical records 
reveals that the veteran served on board on the aircraft 
carrier USS Forrestal, and he reports working on board the 
flight deck of that vessel.  The service medical records 
further are notable for audiometric findings in April 1979, 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
20
40
LEFT
20
20
30
30
45

While the appellant's hearing examination at a May 1981 
separation examination revealed findings that are within 
normal limits for VA hearing examination purposes, 38 C.F.R. 
§ 3.385 (2003), in light of his in-service duties, the April 
1979 findings, and relevant lay evidence addressing the 
veteran's hearing problems, the Board finds that further 
development is in order.  VCAA.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio, 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the evidence 
that is still needed to substantiate the 
claims of entitlement to service 
connection for hearing loss and tinnitus.  
Specifically, the RO should notify the 
veteran that he needs to file proof that 
he incurred or aggravated hearing loss 
and tinnitus while on active duty.  
Evidence that could support his claim 
includes medical treatment records 
showing treatment for hearing loss and 
tinnitus since separation from active 
duty.  The RO should also notify the 
veteran that he should obtain a medical 
statement indicating a causal 
relationship between any current hearing 
loss and tinnitus and his military 
service.  The RO must further provide 
notice of any other specific evidence the 
appellant must submit, and what specific 
evidence VA will secure on his behalf.  
The veteran should be notified that he 
has one year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one year period.  

2.  The RO should inform the veteran that 
VA will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing. 

3.  Thereafter, the RO should schedule 
the veteran for a VA audiological 
examination.  The claims folder must be 
provided to and reviewed by the examiner.  
Following the examination the audiologist 
should opine whether it is at least as 
likely as not that any currently 
diagnosed tinnitus and/or hearing loss is 
related to the veteran's active duty 
service.  A complete rationale for any 
opinion offered must be provided.  

4.  The RO should then, after ensuring 
that the provisions of the VCAA have been 
fulfilled,  readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative must then 
be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



